Exhibit 10.40

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of November 5, 2008, by
and between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the only members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
and that certain Third Amendment to Second Amended and Restated Operating
Agreement of TPG/CalSTRS, LLC, dated as of February 1, 2008 (collectively with
the “Original Agreement”, the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

B. Investor and Operator wish to further amend the Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:

1. Section 4.01(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(c) After the expiration of the Investment Period, except:

(i) As may be required to implement tenant improvements and other capital
improvements contained in Company Plans approved by the Management Committee for
Projects that have been acquired prior to the expiration of the Investment
Period. Notwithstanding the foregoing to the contrary, under no circumstances
will Investor or Operator be obligated to make Additional Contributions to the
Company after the expiration of the Investment Period (1) to fund the
acquisition of any new Project; or (2) exceeding the sum of (A) Eighteen Million
Seven Hundred Fifty Thousand Dollars ($18,750,000) in the aggregate with respect
to Investor or (B) Six Million Two Hundred Fifty Thousand Dollars ($6,250,000)
in the aggregate with respect to Operator.

 

1



--------------------------------------------------------------------------------

(ii) Not more frequently than once per month, as may be required to fund
temporary operating cash shortfalls (1) not to exceed Three Million Seven
Hundred Fifty Thousand Dollars ($3,750,000) in the aggregate for all Projects
outstanding at any one time with respect to Investor; or (2) One Million Two
Hundred Fifty Thousand Dollars ($1,250,000) in the aggregate for all Projects
outstanding at any one time with respect to Operator. Additional Contributions
made pursuant to this Section 4.01(c)(ii) shall be allocated to specific
Projects according to the methodology used in the definition of Unreturned
Investor Capital and any subsequent distribution pursuant to Section 6.02(b)(i)
shall first be deemed a return of any such Additional Contribution allocated to
the applicable Project. Additional Contributions made pursuant to this
Section 4.01(c)(ii) shall not count for purposes of the limits of clause (2) of
Section 4.01(c)(i).”

2. Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.

3. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”    

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM, a public entity

      By:   /s/ Christopher J. Ailman         Christopher J. Ailman        
Chief Investment Officer                 (Print Name and Title) “Operator”    

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

      By:  

THOMAS PROPERTIES GROUP, INC.,

a Delaware corporation,

General Partner

      By:   /s/ John R. Sischo         John R. Sischo         Executive Vice
President

 

2